SUMMARY ORDER
Appellant Varrel E. Mitchell, pro se and incarcerated, appeals the judgment of the District Court granting the appellees’ motions for summary judgment and dismissing his 42 U.S.C. § 1983 complaint, which alleged that the appellees violated his constitutional rights by unlawfully circulating information regarding his criminal conviction to inmates and employees at Coxsackie Correctional Facility, encouraging inmates to assault him based on this information, and interfering with his ability to perfect his criminal appeal. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review an order granting summary judgment de novo and ask whether the district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. ReliaStar Life Ins. Co. v. Home Depot U.S.A., Inc., 570 F.3d 513, 517 (2d Cir.2009). In determining whether there are genuine issues of material fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought,” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (quotation marks omitted), but “conclusory statements or mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir.2002).
Following review of the record, we conclude that the District Court properly granted the appellees’ motions for summary judgment, and we thus affirm the District Court’s judgment for substantially the same reasons as set forth in the Magistrate Judge’s well-reasoned and thorough report and recommendation (which was adopted by the District Court). Mitchell’s arguments challenging the District Court’s judgment are without merit, as the record clearly reveals that Mitchell failed to produce any evidence to support his allegations that the appellees violated his constitutional rights.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.